OFFICE   OF THE ATTORNEY        GENERAL   OF TEXAS

                             AUSTIN




Honorable James !4. Strawa
Couaty Attoranry
vfillaop county
Raynondrille, 'Texas


                                                               Y
                                                                and




                                                    ;
                                                        t or
                                                                      1,..
_   ..   *                                                                     3w3


                                                                                   .jf
                                                                               i
                                                                              3;
                                                                           ,T.’
                                                                         _i;




    alone that he la a prImtie 181 the cUted Saraa :ksq will
    not dlrrpoalif   his to t&a and bold the ~rfl~e aaa receive
    the aocapmaat i on ltta c h a thereto.
                                  d        S;“cropinion Zo. C-3448,
    mfirraa t0 •~QYO.

             CT l& 194% ~                Toura very truly




                            ,